DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/12/2021 has been entered.

Applicant’s Response to Official Action
The responses filed on October 12, 2021 and September 09, 2021 have been entered and made of record. Claims 34-65 are pending. Claims 1-33 are canceled.

Response to Arguments
Claim Rejections under 35 U.S.C. § 103 
	Applicant’s arguments, filed 09/09/2021, have been fully considered but are moot in view of the new ground(s) of rejection necessitated by the amendment initiated by the applicant.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 34-47, 49-53, and 55-65 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ho et al. (U.S. Pub. No. 2009/0103616 A1) (hereinafter “Ho”) in view of Kim et al. (U.S. Pub. No. 2009/0195640 A1) (from 06/22/2015 IDS) (hereinafter “Kim”) in further view of Klein Gunnewiek et al. (U.S. Pub. No. 2010/0195716 A1) (hereinafter “Klein Gunnewiek”)

Regarding Claim 34, Ho discloses a method [see para. 0002] comprising: 
encoding sets of 3D video components of a 3D video format in a view- or layer-based structured bitstream, said 3D video components being assigned to views or layers, one or more views or layers being capable of being used as a reference for at least one other view or layer to exploit redundancy there between [see para. 0002 describing encoding a reference/texture image (i.e., a 2D image) and a depth image and see paras. 0005-08 describing the 3D video as multi-view plus a depth image and see fig. 9 and para. 0069 describing a bit stream input]; and 
encoding of signaling information of the view- or layer-based structured bitstream [see para. 0002 describing encoding a reference/texture image (i.e., a 2D image) and a depth image and see paras. 0005-08 describing the 3D video as multi-view plus a depth image].
Ho does not explicitly disclose arranging the encoded 3D video components of at least one set of encoded 3D video components in the view- or layer-based structured bitstream in an order that is based on the 3D video format of the 3D video components; said signaling information indicating said order, wherein said signaling information comprises a first syntax element indicating the 3D video format among at least: a first 3D video format wherein the 3D video components of the first 3D video format comprise a 2D video and corresponding depth components, and a second 3D format wherein the 3D video components of the second 3D video format comprise 2D video, corresponding depth components, 2D occlusion video component and corresponding depth occlusion video component.
Kim in a same or similar endeavor teaches arranging the encoded 3D video components of at least one set of encoded 3D video components in the view- or layer-based structured [see paras. 0123-35, 0150, and 0157 describing basing an order on the 3D video format of the 3D video components].
It would have been obvious to the person of ordinary skill in the art at the time of the invention to modify Ho to add the teachings of Kim as above in order for generating a stereoscopic image data stream containing parameters representing information regarding a three-dimensional/two-dimensional (3D/2D) image in units of data regions of a stereoscopic image that partially has 3D and 2D data regions, and reconstructing an original image by decoding a stereoscopic image data stream containing such parameters [see Kim para. 0019].
Klein Gunnewiek in a same or similar endeavor teaches said signaling information indicating said order [see figs. 6-8 and paras. 0020-21, 0034, 0049-51, 0087-88, 0100-06] wherein said signaling information comprises a first syntax element indicating the 3D video format among at least: a first 3D video format wherein the 3D video components of the first 3D video format comprise a 2D video and corresponding depth components, and a second 3D video format wherein the 3D video components of the second 3D video format comprise 2D video, corresponding depth components, 2D occlusion video component and corresponding depth occlusion video component [see figs. 6-8 and paras. 0100-06, 0148-69; and where Ho teaches the multiple 3D video formats above in paras. 0005-08].
It would have been obvious to the person of ordinary skill in the art at the time of the invention to modify Ho to add the teachings of Klein Gunnewiek as above in order to a method for encoding 3D image data at the transmission side wherein visible imperfections around depth discontinuities for a displayed image are reduced while keeping the amount of data within the encoded data in bounds [see Klein Gunnewiek para. 0019].

Regarding Claim 35, the combination of Ho and Klein Gunnewiek discloses all of the 
Ho does not explicitly disclose wherein the signaling information further comprises: a second syntax element indicating whether a first 3D video component of the set of 3D video components is present in the view- or layer-based structured bitstream; and a third syntax element indicating a first view or layer in the bitstream which corresponds to the first 3D video component of a set of 3D video components which is present in the view- or layer-based structured bitstream.
Klein Gunnewiek in a same or similar endeavor teaches wherein the signaling information further comprises: a second syntax element indicating whether a first 3D video component of the set of 3D video components is present in the view- or layer-based structured bitstream [see figs. 6-8 and paras. 0100-06, 0148-69]; and a third syntax element indicating a first view or layer in the bitstream which corresponds to the first 3D video component of a set of 3D video components which is present in the view- or layer-based structured bitstream [see figs. 6-8 and paras. 0100-06, 0148-69].
It would have been obvious to the person of ordinary skill in the art at the time of the invention to modify Ho to add the teachings of Klein Gunnewiek as above in order to a method for encoding 3D image data at the transmission side wherein visible imperfections around depth discontinuities for a displayed image are reduced while keeping the amount of data within the encoded data in bounds [see Klein Gunnewiek para. 0019].

Regarding Claim 36, the combination of Ho and Klein Gunnewiek discloses all of the limitations of claim 35, and are analyzed as previously discussed with that claim.
Ho does not explicitly disclose wherein the first 3D video component is a 2D video component of a set of 3D video components, a depth component corresponding to a 2D video component of a set of 3D video components, 2D occlusion video component of a set of 2D 
Klein Gunnewiek in a same or similar endeavor teaches wherein the first 3D video component is a 2D video component of a set of 3D video components, a depth component corresponding to a 2D video component of a set of 3D video components, 2D occlusion video component of a set of 2D video components or a depth occlusion video component corresponding to an occlusion video component of a set of 3D video components [see figs. 6-8 and paras. 0020-21, 0034, 0049-51, 0087-88, 0100-06].
It would have been obvious to the person of ordinary skill in the art at the time of the invention to modify Ho to add the teachings of Klein Gunnewiek as above in order to a method for encoding 3D image data at the transmission side wherein visible imperfections around depth discontinuities for a displayed image are reduced while keeping the amount of data within the encoded data in bounds [see Klein Gunnewiek para. 0019].

Regarding Claim 37, the combination of Ho and Klein Gunnewiek discloses all of the limitations of claim 34, and are analyzed as previously discussed with that claim.
Ho does not explicitly disclose wherein the signaling information further comprises a fourth syntax element indicating whether the persistence of the indications provided by said first, second and/or third syntax elements is canceled.
Klein Gunnewiek in a same or similar endeavor teaches wherein the signaling information further comprises a fourth syntax element indicating whether the persistence of the indications provided by said first, second and/or third syntax elements is canceled [see figs. 6-8 and paras. 0100-06, 0148-69].
It would have been obvious to the person of ordinary skill in the art at the time of the invention to modify Ho to add the teachings of Klein Gunnewiek as above in order to a method [see Klein Gunnewiek para. 0019].

Regarding Claim 38, the combination of Ho and Klein Gunnewiek discloses all of the limitations of claim 34, and are analyzed as previously discussed with that claim.
Ho further discloses wherein the view- or layer-based structured bitstream is compliant with one or more a multi-view video coding extension or a scalable video coding extension of the International Organization for Standardization/International Electrotechnical Commission Moving Picture Experts Group-4 Part 10 Advanced Video Coding standard/International Telecommunication Union, Telecommunication Sector H.264 recommendation [see para. 0053].

Regarding Claims 39 and 42-43, all claim limitations are set forth in method form in Claims 34 and 37-38. Therefore similar grounds of rejection are used to reject Claims 39 and 42-43 as are used in the rejection for Claims 34 and 37-38 above, respectively. Further, Ho discloses an apparatus [see para. 0002].

Regarding Claims 40-41, all claim limitations are set forth in method form in Claims 35-36. Therefore similar grounds of rejection are used to reject Claims 40-41 as are used in the rejection for Claims 35-36 above, respectively. Further, Ho discloses an apparatus [see para. 0002].

Regarding Claims 44, 47, and 49, all claim limitations are set forth in Claims 34 and 37-38 in the encoding form and, therefore, rejections analogous to those presented for Claims 34 and 37-38 are applicable to Claims 44, 47, and 49. It would have been obvious to one of [see fig. 9 and paras. 0002 and 0057 describing a decoding device].

Regarding Claims 45-46, all claim limitations are set forth in Claims 35-36 in the encoding form and, therefore, rejections analogous to those presented for Claims 35-36 are applicable to Claims 45-46. It would have been obvious to one of ordinary skill in the art that decoding data is the reverse of encoding data. Further, Ho discloses a video decoding device [see fig. 9 and paras. 0002 and 0057 describing a decoding device].

Regarding Claims 50, 53, and 55, all claim limitations are set forth in Claims 34 and 37-38 in the encoding form and, therefore, rejections analogous to those presented for Claims 34 and 37-38 are applicable to Claims 50, 53, and 55. It would have been obvious to one of ordinary skill in the art that decoding data is the reverse of encoding data. Further, Ho discloses a video decoding device [see fig. 9 and paras. 0002 and 0057 describing a decoding device].

Regarding Claims 51-52, all claim limitations are set forth in Claims 35-36 in the encoding form and, therefore, rejections analogous to those presented for Claims 35-36 are applicable to Claims 51-52. It would have been obvious to one of ordinary skill in the art that decoding data is the reverse of encoding data. Further, Ho discloses a video decoding device [see fig. 9 and paras. 0002 and 0057 describing a decoding device].

Regarding Claims 56 and 59, all claim limitations are set forth in Claims 34 and 37 in the encoding form and, therefore, rejections analogous to those presented for Claims 34 and 37 are applicable to Claims 56 and 59. It would have been obvious to one of ordinary skill in the art that decoding data is the reverse of encoding data. Further, Ho discloses a video decoding [see fig. 9 and paras. 0002 and 0057 describing a decoding device] and Klein Gunnewiek discloses a non-transitory processor readable medium having instructions stored thereon to perform the method as described above [see para. 0159].

Regarding Claims 57-58, all claim limitations are set forth in Claims 35-36 in the encoding form and, therefore, rejections analogous to those presented for Claims 35-36 are applicable to Claims 57-58. It would have been obvious to one of ordinary skill in the art that decoding data is the reverse of encoding data. Further, Ho discloses a video decoding device [see fig. 9 and paras. 0002 and 0057 describing a decoding device] and Klein Gunnewiek discloses a non-transitory processor readable medium having instructions stored thereon to perform the method as described above [see para. 0159].

Regarding Claims 60 and 63, all claim limitations are set forth in method form in Claims 34 and 37. Therefore similar grounds of rejection are used to reject Claims 60 and 63 as are used in the rejection for Claims 34 and 37 above, respectively. Further, Klein Gunnewiek discloses a non-transitory processor readable medium having a video signal structure stored thereon to perform the method and described above [see para. 0159].

Regarding Claims 61-62, all claim limitations are set forth in method form in Claims 35-36. Therefore similar grounds of rejection are used to reject Claims 61-62 as are used in the rejection for Claims 35-36 above, respectively. Further, Klein Gunnewiek discloses a non-transitory processor readable medium having a video signal structure stored thereon to perform the method and described above [see para. 0159].

Regarding Claim 64, the combination of Ho and Klein Gunnewiek discloses all of the 
Ho does not explicitly disclose wherein the encoded 3D video components of the at least one set of 3D video components are arranged in the view- or layer-based structured bitstream: in a first order when the 3D video components of the set are in the first 3D video format, and in a second order when the 3D video components of the set are in the second 3D video format.
Kim in a same or similar endeavor teaches wherein the encoded 3D video components of the at least one set of 3D video components are arranged in the view- or layer-based structured bitstream:
in a first order when the 3D video components of the set are in the first 3D video format [see fig. 6D showing order LR_first=0 for each 3D video type and shown in figs. 6B and 6C, and see paras. 0132-52; from Claim 34, Ho teaches the multiple 3D video formats in paras. 0005-08], and 
in a second order when the 3D video components of the set are in the second 3D video format [see fig. 6D showing order LR_first=1 for each 3D video type and shown in figs. 6B and 6C, and see paras. 0132-52; from Claim 34, Ho teaches the multiple 3D video formats in paras. 0005-08].
It would have been obvious to the person of ordinary skill in the art at the time of the invention to modify Ho to add the teachings of Kim as above in order for generating a stereoscopic image data stream containing parameters representing information regarding a three-dimensional/two-dimensional (3D/2D) image in units of data regions of a stereoscopic image that partially has 3D and 2D data regions, and reconstructing an original image by decoding a stereoscopic image data stream containing such parameters [see Kim para. 0019].

Regarding Claim 65, the combination of Ho and Klein Gunnewiek discloses all of the 
Ho does not explicitly disclose wherein the encoded 3D video components of the at least one set of 3D video components are arranged in the view- or layer-based structured bitstream: in a first order when the 3D video components of the set are in the first 3D video format, and in a second order when the 3D video components of the set are in
the second 3D video format.
Kim in a same or similar endeavor teaches wherein the encoded 3D video components of the at least one set of 3D video components are arranged in the view- or layer-based structured bitstream:
in a first order when the 3D video components of the set are in the first 3D video format [see fig. 6D showing order LR_first=0 for each 3D video type and shown in figs. 6B and 6C, and see paras. 0132-52; from Claim 44, Ho teaches the multiple 3D video formats in paras. 0005-08], and 
in a second order when the 3D video components of the set are in the second 3D video format [see fig. 6D showing order LR_first=1 for each 3D video type and shown in figs. 6B and 6C, and see paras. 0132-52; from Claim 44, Ho teaches the multiple 3D video formats in paras. 0005-08].
It would have been obvious to the person of ordinary skill in the art at the time of the invention to modify Ho to add the teachings of Kim as above in order for generating a stereoscopic image data stream containing parameters representing information regarding a three-dimensional/two-dimensional (3D/2D) image in units of data regions of a stereoscopic image that partially has 3D and 2D data regions, and reconstructing an original image by decoding a stereoscopic image data stream containing such parameters [see Kim para. 0019].

Claims 48 and 54 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ho in view of Kim and Klein Gunnewiek in further view of Hannuksela et al. (U.S. Pub. No. 2008/0095228 A1) (hereinafter “Hannuksela”).

Regarding Claim 48, the combination of Ho and Klein Gunnewiek discloses all of the limitations of claim 44, and are analyzed as previously discussed with that claim.
Ho does not explicitly disclose wherein the signaling information is included in an SEI message.
Hannuksela in a same or similar endeavor teaches wherein the signaling information is included in an SEI message [see paras. 0011, 0046, 0049, 0051, and 0054].
It would have been obvious to the person of ordinary skill in the art at the time of the invention to modify Ho to add the teachings of Hannuksela as above in order to provide for the use of one or more signaling elements, such as syntax elements, in a scalably coded video bitstream [see Hannuksela para. 0024].

Regarding Claim 54, all claim limitations are set forth in method form in Claim 48. Therefore similar grounds of rejection are used to reject Claim 54 as are used in the rejection for Claim 48. Further, Ho discloses an apparatus [see para. 0002].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JILL D SECHSER whose telephone number is (571)272-0766. The examiner can normally be reached Monday-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH USTARIS can be reached on 571-272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH G USTARIS/Supervisory Patent Examiner, Art Unit 2483                                                                                                                                                                                                        



/JILL D SECHSER/Examiner, Art Unit 2483